Title: To James Madison from Isaac Cox Barnet, 2 June 1801
From: Barnet, Isaac Cox
To: Madison, James


					
						Sir.
						Agency of the United States Bordeaux June 2d. 1801.
					
					Refering to my last respects of 20th of March, by the ship Benjn. Franklin from Havre.
					I have the honour to adress you a statement of occurences since that time in whatever relates to the Commerce & interests of our Country.  My former inclosures (No. 1), related to the situation of three American sailors condemned to twenty four Years chains.  I am sorry to say that this sentence has since been confirmed by a letter from the Minister of Marine of which inclosed is a Copy No. 1.
					 No. 1.
					this affair must therefore remain to be treated diplomaticaly, by our future Minister to this Republic.  the sentence is not put into execution: these men are still in Prison and I am inclined to hope that they will not be further punished.  In my duplicate of the above, I sent you an additional note concerning capt. Clifton, who has since been arrived at Corruña, for the particulars of which I beg Your reference to the paper No. 2, herewith.
					 No. 2
					Capt. Wm. Corran, whose conduct is mentioned in my former, arrived here with his schooner Mary on the 21. Ulto. from Ireland.
					It appears that I was misinformed respecting the double papers of the Brig Nancy, captain Perkins, (or Charles, Capt. Othward.) after the intercourse between this Country & the United States was renewed; Mr. James Williams of Baltimore who arrived in that Vessell applied to me, and made oath that that vessell is his sole proprety.  He has accordingly cleared for Baltimore, taking his affidavit to serve in lieu of Register and Sea letter.
					Twenty three American Vessells have arrived at this port since the 10th. of April of which Nineteen are from the United States with Cargoes which I am Sorry to Say came to a dull market.  It is thought however that Trade will become more active towards Autumn, and should our fellow Citizens unfortunately be long shut out of the Mediterranean Sea by a continuation of hostilities on the part of the Barbary powers, a portion of the produce brought into this port will probably find vent through the interior towards that coast.
					I have not heard of the captures of any American Vessells, by the Tripolitan corsairs, but have been told there are several out, & from the information in Mr. Young’s letter (No. 2 inclosed,) much is to be apprehended even in the Atlantic.  Already about twenty seamen have travelled over from Barcelona (of which ten arrived this morning) and will be followed by several more: these, with some others taken in British ships who lately made their escape from prison, make the number about thirty who are in Want of support & the means of returning to the United States.
					
 No. 3.
					I have this day written a Circular (No.  3) to the masters of our Vessells here which I hope will be attended to, though I have strong suspicions that rest on will be recieved on  from an opinion entertained that I am in this case authorised to freight a Vessell to send them home.  On the other hand I have addressed the Honble. J. Dawson on the subject from whom (and the Honb. W. V. Murray who is expected in Paris) I hope for instructions for my future government; in the meantime I can not avoid providing for these seamen who are destitute of money.
					The day on which the first vessell arrived here from the United States (the 10th. of April) was a day of general rejoicing for the Continental peace.  I had the opportunity in the evening of that day, at the “fete” given by the Prefet of this department, to inform him & the other authorities, of this arrival, this forerunner of future peace & amity, between the two Countries, & it is peculiary satisfactory for me to say, they recieved the information with great pleasure and evinced, in emphatical terms their desire that it might be lasting & reciprocaly beneficial.
					Admiral Bruix (with whom I was acquainted at Brest) spoke in a particularly interesting manner of this event, and I am sorry to have to bring to Your notice, Sir, any circumstance which can form the least contrast with the personal disposition he expressed.
					Several of our seamen have been sent to Rochefort, to be embarked on board of the fleet under his Command: I have been told, that they engaged voluntarily, and that those seamen who had served on board Privateers, are taken as  of  right.  I have applied for them here, but was answered very  that  they  engaged & were  sent  by  order  of  the  admiral.
					I have had no representations from any of them except one, whose first letter I received two days since & of whom I never heard before.  as his letter offers some originality of stile, I take the liberty of handing you a copy of it.  (No. 4).
					 No. 4
					But, there are besides, on board of the Ship Eagle at Rochefort, six more of our seamen who arrived there in a french merchantman, and for whose release, M. Peltreau and myself have hitherto sollicited in Vain (copies No. 5)
					 No. 5
					but I trust the representations which Mr. Mountflorence will have made to the Minister of Marine, will have met with more success, and that they will soon be at liberty.
					I come now, Sir, with Sincere repugnance to call your attention to an incident which, though personal to me in some degree, I find incumbent on me, in my official capacity, to make Known to You.  The cause and author of it are the Crew and owners of the Brig Sally of Beverley, Saml. Burley, for the particulars of which, permit me to refer you to the copies inclosed (No. 6),
					 No. 6
					amongst which is the original declaration given me by Mr. (formerly Captn.) Benjamin Homans of Boston, respecting whose reputation, the fullest satisfactory information can be obtained of his venerable friend, Saml. Adams Esqr. and many other respectable characters of Boston.  I am, and have some time since been, willing to pass over the injury I experienced from Capt. Burley, because, being long acquainted with his reputation, My feelings would have been satisfied by shewing him, that impunity is sometimes obtained by the pity & contempt which his past conduct has inspired, but, invested with an honourable trust by our government, I was of opinion that I should be reprehensible if I were so far to forget the respect I owe to my public character, as to suffer such an outrage to pass unoticed.  These considerations have imposed it upon me to continue the confinement of Capt. Burley  until I receive orders from M. Dawson (to whom I have adressed on the subject,) or M. Murray who will have the business laid before him by M. Mountflorence.  I have likewise written to Mr. Williams, my colleague at London, requesting he would consult Mr. King, that by Messr. Dawson & Murray’s arrivals at Paris, will I hope, be unnecessary to wait for advice from the former.
					I was informed that M. Dawson was very well received by this government, & that, on M. Murray’s arrival at Paris, the ratification of the treaty will meet with no obstacle, but, Sir, on the subject You will doubtless be fully advised by M. Dawson, from whom I have the honor of inclosing to You a letter.
					The Army of Portugal is increasing every day, and will, I am assured, be of thirty thousand men: the troops which have been marching through This city for some times past, give it a warlike appearance.  It is to be hoped, however, from the information in Mr. Young’s letter, herewith, that peace will take place without the price of blood: this leads me to reccollect the opinion given me by one of the french Generals when the Army was begining to be formed, that it would not act against Portugal, but against the other point: probably Gibralter.
					The navy projects are concealed under the Cloak of secrecy, & will, I think under the happy auspices of the Chief Consul, and the able execution of Admiral Bruix, meet with succes.
					I am still deprived of the honour of a letter from You, Sir, but hope for that satisfaction by our Ambassador to this Country, and repeat the assurance that Your Commands shall be Zealously & faithfully executed.
					Retaining a gratefull sense of Mr. Munroe’s reccommendation of me to our Government, as the first auspices under which I obtained this honorable trust, ambitious to preserve a claim to the confidence of our Executive, You will suffer me to observe, Sir, that nothing can increase the flattering impression which my late nomination created; but to know that the choice is agreeable to the President.  By following strictly the instructions penned by M. Jefferson (when in Your department). I have had the good fortune to conciliate the esteem of the authorities in the places of my residence.  These instructions have been hitherto almost my sole guide, & in times of difficulty...  Now, Sir, under his administration, and under Your direction, I shall acquire more confidence, and whilst no efforts shall be wanting, to acquit myself of my duties, to the satisfaction of all, I shall esteem myself happy, if I can gain your  patronage & support.  I have the honour to be with the highest respect, sir, Your most obedient & very humble servant,
					
						I Cox Barnet
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
